Opinion issued July 24, 2008                                              














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00626-CR
____________

LOUIS ZARAGOZA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 1026540



 
MEMORANDUM  OPINION
          Appellant, Louis Zaragoza, was convicted by a jury of aggravated sexual
assault of a child, and the jury assessed punishment at confinement for nine years.
After the trial court sentenced appellant, appellant gave written notice of appeal.  
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, 1400 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief. Having
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27(Tex. Crim. App. 2005). 
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).